Ed. F. McFaddin, Justice (dissenting). This is a case in which the majority is adopting the “letter of the law,” instead of the “spirit of the law”; and the result is, that the voters will be deprived of deciding which of the two candidates — Fletcher or Gunter — should represent the people of White, Woodruff, Lonoke and Prairie Counties in the Arkansas State Senate. I think the result reached by the Chancery Court is in accordance with the spirit of the law; and that the decree should be affirmed. Here are my reasons for such a conclusion: Gunter gave a check for the filing fee for Senatorial Position No. 2 in the Democratic Primary. The ticket closed on April 30th. The Secretary of the Democratic Central Committee of Lonoke County held Gunter’s check so long that it did not reach the bank until May 5th. At all times from April 30th to the morning of May 5th, Gunter had sufficient funds on deposit in the bank to cover the check. But when the check was actually presented, he lacked less than $17.00 of then having the required amount. Because the President of the bank was not favorable to Gunter in political matters, Gunter was not notified that he needed $17.00 to make the check good; and the check was returned, marked “Insufficient Funds.” Just as soon as Gunter learned that the check had not been paid, he took $100.00 in cash to the Secretary of the Democratic Central Committee of Lonoke County, and the money was tentatively received. Then, the Lonoke Democratic Central Committee held a meeting, and accepted Gunter’s explanation as to the unreasonable delay in presenting the check; and the said Committee voted that Gunter’s name should be on the ticket. I believe that these facts make a case for Gunter, and that his name should be on the ticket. Gunter’s check was held from April 30th to May 5th. The law is that if a check is held an unreasonable time, then the maker is relieved from loss resulting from such unreasonable holding. Was Gunter’s check held an unreasonable time before being presented to the bank? That is a question of fact to be decided in each particular case. In Parker v. Grau, 188 Ark. 1016, 68 S. W. 2d 1023, Mr. Justice McHaney, speaking for a unanimous Court, said: “In Federal Land Bank v. Goodman, 173 Ark. 489, 292 S. W. 659, we held that a check must be presented for payment within a reasonable time after its receipt, and that what constitutes a reasonable time depends upon the circumstances of the particular case, — ‘ such time as a prudent man would exercise or employ about his own affairs. ’ Section 7763,1 Crawford & Moses’ Digest, provides: ‘In determining what is a “reasonable time” or an “unreasonable time,” regard is to be had to the nature of the instrument, the usage of trade of business if any with respect to sucb instrument, and the facts of the particular case.’ ” The foregoing is in accord with tbe general rule prevailing in other jurisdictions. See 10 C. J. S. 861. Now, evidently the Democratic Central Committee of Lonoke County thought the check had been held an unreasonable time before presentment, because that Committee authorized the acceptance of Gunter’s money and authorized his name to go bn the ticket. The Committee thus decided the fact question, and I think it had the right to make that decision. I do not believe the majority of this Court should substitute its own views of'the facts for those of the Democratic Central Committee of Lonoke County. The holding of the majority is preventing the electors from deciding between the candidates. I respectfully dissent, and am authorized to state that Mr. Justice Holt joins me in the views herein stated.   This is now § 68-504, Ark. Stats.